DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received on 03 March 2022. Claims 1-15 are pending. Claims 1-6, & 12-15 are withdrawn as nonelected.
Election/Restrictions
Applicant's election with traverse of the invention of group II, claims 7-11 in the reply filed on 03 March 2022 is acknowledged.  The traversal is on the ground(s) that the cited a posteriori does not teach the common technical feature of the two groups.  This is not found persuasive because the cited prior art does so teach.
The requirement is still deemed proper and is therefore made FINAL.
Examiner’s note: in the election of invention received by the office on 03 March 2022, Applicant incorrectly identified the grouping of the claims as Group I consisting of claims 1-6 and Group II consisting of the remaining claims 7-15. However, the restriction requirement mailed 14 January 2022 groups the claims as Group I encompassing claims 1-6 and 12-15 while group II encompassing  claims 7-11. Since applicant has explicitly elected the method claims, the examiner will examine only the method claims, claims 7-11. Claims 12-15 are withdrawn as being directed to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not possible for one of ordinary skill in the art to determine a level of variability in thermal profile which would not infringe claim 9, should it be allowed to issue.  One would need to know by what measurement one would determine a profile to no longer be flat – this cannot be done because there is no relationship established related to the thermal profile.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0032840 to Vijayavel Bagavath-Singh (‘840 hereafter).
Regarding claim 7, ‘840 teaches a method of additive manufacturing, comprising: selectively heating build material disposed on a dose plate with a heating element, the build material independently heated in at least two zones (FIG 3 item 60); sensing a temperature of each of the at least two zones (FIG 3 item 60); transmitting temperature data of each of the at least two zones to a controller (FIG 3 item 64); and controlling the heating element to adjust the temperature of each of the at least two zones in response to the sensed temperature of each of the at least two zones (FIG 3 item 66).
Regarding claim 8, ‘840 teaches the method wherein the heating element is controlled to emit heat at a first temperature in a first zone of the at least two zones less than a second temperature in a second zone of the at least two zones, and wherein the first zone is disposed between side portions of the second zone (paragraph 0024-0025).
Regarding claim 10, ‘840 teaches the method wherein controlling the heating element includes adjusting a first temperature of a first zone of the at least two zones independent of adjusting a second temperature of a first zone of the at least two zones (FIG 3 item 66).
Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘840 as applied to claim 7 above, and further in view of U.S. Patent Application Publication 2016/0059352 to Todd Sparks (‘352 hereafter).
Regarding claim 11, ‘840 does not mention mass. In the same field of endeavor, additive manufacturing, ‘352 teaches that it is known to control additive manufacturing heating elements in multiple zones in response to variation in mass of material (FIG 7item 208) for the benefit of providing sufficient energy to the material to effect phase change. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘840 with those of ‘352 for the benefit of effecting a phase change and subsequent fusion in an additive manufacturing process.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the best available prior art does not teach or properly suggest the method as claimed including transferring the heated build material from a dose plate to a build surface wherein the build material comprises a flat thermal profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743